DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 15-24 in the reply filed on March 15, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 15, it is unclear what the metes and bounds of limitation “size” are. Is it height, or weight or something else? 
In re claim 24, it is unclear what the metes and bounds of limitation “sound amplification component” are. What part of sound is being amplified? 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15, 16, 17, 18, 19, 22, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: Statutory Category: YES - The claim recites a method of analyzing images and, therefore, is a method. 
Step 2A, Prong 1, Judicial Exception: YES - The claim recites the limitation of identify …matching.., generating …image … comparing … and identifying based upon having closest similarity .... This limitation, as drafted, is a method that, under its broadest reasonable interpretation, covers performance of the limitation in the mind that can be done with a pen and paper. That is, other than reciting “output screen,” nothing in the claim element precludes the step from practically being performed in the mind. Claims obviously do not require any computer processor because processor is only recited in claim 21, 23. Claims do not recite any computer processor. Thus, the claim recites a mental process. 
Step 2A, Prong 2, Integrated into Practical Application: No - The claim does not recite any additional elements except “output screen.”  A display step (i.e. output screen) is recited at a high level of generality, and amounts to mere data displaying, which is a form of insignificant extra-solution activity. 
The combination of these additional elements is no more than mere instructions to display using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Step 2B, Inventive Concept: No - As discussed with respect to Step 2A Prong Two, all elements in the claim amount to no more than mere instructions to apply to human mind in observation, evaluation, judgment and opinion. Even if these instructions are done on a generic computer, the same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the initial value identifying, matching steps and comparing steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the processing circuitry is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting and comparing step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  For these reasons, there is no inventive concept in the claim, and thus it is ineligible.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamilton et al. (WO 2015/073903, Pub date: May 21, 2015, from IDS filed on April, 20, 2020, hereinafter Hamilton ‘903).
In re claim 15, Hamilton ‘903 teaches a method of analyzing images using a transcranial sensing device (0011, 0036, 0037, 0040, 0092, etc.) to identify a neurologic-injury-mechanism (0010, 0011, 0040, 0048, 0052), the method comprising: identifying one or more images of injury mechanism waveforms (0041, 0042, 0047, 0049, 0050, 0053, 0054, figs. 3, 4) that illustrate a repeating pattern of at least one of a peak systolic velocity value, an end-diastolic velocity value, and a diachrotic notch value associated with a specific injury mechanism (figs. 3, 4, 0024, 0038, 0049, 0051-0053), wherein the one or more images of injury mechanism waveforms correlate to an age and size of a patient (0083, 0113); matching the one or more images of injury mechanism waveforms to at least one of a first injury mechanism comprising sequestration, a second injury mechanism comprising venous obstruction, a third injury mechanism comprising vasospasm, a fourth injury mechanism comprising hyperemia, and a fifth injury mechanism comprising low blood flow (0030-0037, figs. 3, 4); generating a patient image comprising a repeating pattern of a cranial scan of the patient that is indicative of blood flow patterns including at least one of a peak systolic velocity value, an end-diastolic velocity value, and a diachrotic notch value to the one or more images of injury mechanism waveforms (0030-0037, figs. 3, 4); comparing the patient image to the one or more images of injury mechanism waveforms; and identifying the neurologic-injury-mechanism of the patient as one of the first, second, third, fourth and fifth injury mechanism based upon having a closest similarity to one or more images of injury mechanism waveforms based upon the matched neurologic injury mechanism (0053, 0056-0058, 0079, 0083).
In re claim 20, Hamilton ‘903 teaches wherein the transcranial sensing device comprises a Transcranial Doppler Ultrasound Device (0030-0031).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton ‘903 in view of Grudic et al. (US 2011/0201962, hereinafter Grudic ‘962).
In re claims 19, 21 and 22, Hamilton ‘903 fails to teach identifying a type of treatment based upon identifying the neurologic-injury-mechanism of the patient as one of the first, second, third, fourth and fifth injury mechanism neurologic-injury-mechanism of the patient; comprising utilizing a processor of the transcranial sensing device to identify the type of treatment; comprising presenting the identified type of treatment on an output screen of the transcranial sensing device.
Grudic ‘962 teaches identifying a type of treatment based upon identifying the neurologic-injury-mechanism of the patient as one of the first, second, third, fourth and fifth injury mechanism neurologic-injury-mechanism of the patient; comprising utilizing a processor of the transcranial sensing device to identify the type of treatment (fig. 3, 325, 330, 335, 340; 0076, 0081-0083); comprising presenting the identified type of treatment on an output screen of the transcranial sensing device (0064, 0082). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Hamilton ‘903 to include the features of Grudic ‘962 in order to provides rapid, continuous, and/or noninvasive techniques for measuring, estimating, and/or predicting diagnoses and treatment of a patient. 

Claims 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton ‘903 in view of John et al. (US 2006/0265022, hereinafter John ‘022).
In re claim 23, Hamilton ‘903 teaches the matching/comparing the one or more images of injury mechanism waveforms comprising utilizing a processor of the transcranial sensing device to [pattern] match/compare the cranial scan to the one or more images of injury mechanism waveforms (0038, 00113), but fails to teach pattern matching. 
John ‘022 teaches utilizing a processor of the transcranial sensing device to pattern match/compare the cranial scan to the one or more images (0102).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Hamilton ‘903 to include the features of John ‘022 in order to create stimulation therapy, generate scores, probabilities, and indexes which reflect conditions of the sensed signals and guide the stimulation treatment.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton ‘903.
In re claim 24, Hamilton ‘903 teaches receiving the cranial scan of the patient from a sensing wand of transcranial sensing device, the sensing wand comprising a transducer that produces and receives sound waves and a sound [amplification] component (figs. 12-15, 0046, 0055, 0092-0098), but fails to explicitly teach a sound amplification component. However, it would have been obvious to include sound amplification component such as a pre-amp, to reduce noise in detected ultrasound signals as such pre-amp is commonly utilized in today’s conventional ultrasound detection systems. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793